    Case 5:21-cr-00070-H-BQ Document 36 Filed 08/13/21              Page 1 of 1 PageID 71



                            TINITED STATES DISTzuCT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  LUBBOCK DIVISION

UNITED STATES OF AMERICA,
      Plaintiff,

                                                             NO. 5:21-CR-070-01-H

DAVID SIGALAROMERO,
     Defendant.


                   OR-DER ACCEPTING REPORT AND RECOMMENDATION
                       OF THE TII{ITED STATES MAGISTRATE ruDGE
                             CONCER}IING PLEA OF GI,]ILTY

          After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the united States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OXI), the undersigned Disuict Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts rhe plea of guilty and

Defendant is hereby adjudged guilry.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

          Dareaaugst 15 ,zo2t.



                                             JAMES        SLEYHENDzuX
                                                       STATES DISTRICT ruDGE
